$Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 9-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2016/0039413 A1 to Eichhorn et al., hereinafter, “Eichhorn”.
Claim 1. An apparatus for a motor vehicle driver assistance system, comprising the apparatus being operable to determine the position of a portion of at least one lane of a road on which a vehicle is travelling, the apparatus being configured to: Eichhorn [0002] teaches the invention relates to a method for determining a lane course of a lane
Eichhorn [0011] teaches one advantage of determining lane courses with the aid of routes which have actually been traveled is that the actual routes may be more relevant to driver assistance systems than the course of lanes which has been determined on the basis of highly accurate measurements. This is because drivers do not always drive in the exact center of a lane, for example on bends. Driver assistance systems can then better determine possible collision points on the basis of the lane courses which have actually been traveled and can also better predict the driver's intention if this prediction is based on position evaluations with respect to lanes.
Eichhorn [0023] teaches the lane courses obtained may be used for a driver assistance system as a basis for determining whether there is a threat of a collision between a vehicle and another road user; this detected risk can be displayed as a warning. One example of such a driver assistance system is an intersection assistant for avoiding collisions at intersections. 
determine an object position sequence for each of a plurality of objects; Eichhorn [0033] teaches each route consists of position indications arranged in the order of passing through. The position indications are illustrated as gray dots in FIG. 1.
generate an object track to approximate each of the respective object position sequences; Eichhorn [0033] teaches each route consists of position indications arranged in the order of passing through. The position indications are illustrated as gray dots in FIG. 1. Position indications belonging to a route are connected by a thin line.
Eichhorn [0034] teaches in order to determine a lane course, the individual routes are first of all sorted after the driving maneuver has been carried out. [0012] and [0054]
for each of the object groups, generate a swarm function to approximate the object position sequences of the object tracks that are members of the respective object group and; Eichhorn [0038-0051] 
generate a swarm lane portion according to the swarm function, the swarm lane portion representing a portion of a lane. Eichhorn [0051] teaches respective newly determined compensation curves converge quickly and, in the present exemplary embodiment, the process is terminated after the compensation curve P has been newly determined three times. The compensation curve determined last is output as the lane course.
Claim 2. An apparatus according to claim 1 further comprising, wherein the apparatus is further configured to transform each of the object position sequences into a rest-frame of the vehicle. Randler [0030] teaches in subsequent step 504, lane data is derived from the objects. For preceding vehicles or oncoming vehicles, this is performed by analyzing sequential images, from which the movement of the vehicles, their direction, and their trajectories in the past may be ascertained. The trajectories ascertained in this way are then used for determining a lane course…
Claim 4. An apparatus according to claim 1 further comprising, wherein the swarm function defines a center line of a corresponding of the swarm lane portion. Eichhorn [0051] teaches respective newly determined compensation curves converge quickly and, in the present exemplary embodiment, the process is terminated after the compensation curve P has been newly determined three times. The compensation curve determined last is output as the lane course.
Eichhorn [0054] teaches If a road comprises two or more parallel lanes for the same possible maneuver, the position indications of the vehicles will have accumulations in the center of each lane. These accumulations can be used to distinguish the routes running on parallel lanes. The determination of the compensation curve can be followed by an investigation following the presented method in order to discover parallel lanes for the same possible maneuver. For this purpose, the distances between the position determinations and their base points which are then to be newly determined are determined at least for certain sections (for example the access road section of the intersection) and are represented as a frequency distribution on the basis of the distance from the compensation curve. If two or more maxima are shown in this step at a typical distance from lane centers, parallel lanes for the same possible maneuver can be inferred. The compensation curve determined can then be replaced with compensation curves for each lane, which compensation curves are each adapted with respect to the common compensation curve, for example by means of a vertical shift at certain points by half of a typical lane width in comparison with the common compensation curve. FIG. 5 schematically shows an exemplary frequency distribution of distances from base points. The frequency distributions are grouped into distance ranges; the illustration in FIG. 5 is smoothed. The circle on the distance axis is used to denote the compensation curve which was determined last and the two vertical lines are used to denote the maxima of the frequency distributions which are separated here by the typical distance between the centers of two parallel lanes. The existence of two parallel lanes for the same driving maneuver can be inferred from the evaluation of the frequency distribution shown in FIG. 5. 
Claim 5. An apparatus according to claim 4 further comprising, the apparatus configured to generate a left lane line with a left lateral offset from the center line and a right lane line with a right lateral offset from the center line. Eichhorn [0051] teaches respective newly determined compensation curves converge quickly and, in the present exemplary embodiment, the process is terminated after the compensation curve P has been newly determined three times. The compensation curve determined last is output as the lane course.
Eichhorn [0054] teaches If a road comprises two or more parallel lanes for the same possible maneuver, the position indications of the vehicles will have accumulations in the center of each lane. These accumulations can be used to distinguish the routes running on parallel lanes. The determination of the compensation curve can be followed by an investigation following the presented method in order to discover parallel lanes for the same possible maneuver. For this purpose, the distances between the position determinations and their base points which are then to be newly determined are determined at least for certain sections (for example the access road section of the intersection) and are represented as a frequency distribution on the basis of the distance from the compensation curve. If two or more maxima are shown in this step at a typical distance from lane centers, parallel lanes for the same possible maneuver can be inferred. The compensation curve determined can then be replaced with compensation curves for each lane, which compensation curves are each adapted with respect to the common compensation curve, for example by means of a vertical shift at certain points by half of a typical lane width in comparison with the common compensation curve. FIG. 5 schematically shows an exemplary frequency distribution of distances from base points. The frequency distributions are grouped into distance ranges; the illustration in FIG. 5 is smoothed. The circle on the distance axis is used to denote the compensation curve which was determined last and the two vertical lines are used to denote the maxima of the frequency distributions which are separated here by the typical distance between the centers of two parallel lanes. The existence of two parallel lanes for the same driving maneuver can be inferred from the evaluation of the frequency distribution shown in FIG. 5. 
Claim 6. An apparatus according to claim 5 further comprising, wherein the right lateral offset is equal to the left lateral offset, which is equal to half of a lane width. Eichhorn [0051] teaches respective newly determined compensation curves converge quickly and, in the present exemplary embodiment, the process is terminated after the compensation curve P has been newly determined three times. The compensation curve determined last is output as the lane course.
Eichhorn [0054] teaches If a road comprises two or more parallel lanes for the same possible maneuver, the position indications of the vehicles will have accumulations in the center of each lane. These accumulations can be used to distinguish the routes running on parallel lanes. The determination of the compensation curve can be followed by an investigation following the presented method in order to discover parallel lanes for the same possible maneuver. For this purpose, the distances between the position determinations and their base points which are then to be newly determined are determined at least for certain sections (for example the access road section of the intersection) and are represented as a frequency distribution on the basis of the distance from the compensation curve. If two or more maxima are shown in this step at a typical distance from lane centers, parallel lanes for the same possible maneuver can be inferred. The compensation curve determined can then be replaced with compensation curves for each lane, which compensation curves are each adapted with respect to the common compensation curve, for example by means of a vertical shift at certain points by half of a typical lane width in comparison with the common compensation curve. FIG. 5 schematically shows an exemplary frequency distribution of distances from base points. The frequency distributions are grouped into distance ranges; the illustration in FIG. 5 is smoothed. The circle on the distance axis is used to denote the compensation curve which was determined last and the two vertical lines are used to denote the maxima of the frequency distributions which are separated here by the typical distance between the centers of two parallel lanes. The existence of two parallel lanes for the same driving maneuver can be inferred from the evaluation of the frequency distribution shown in FIG. 5. 
Claim 7. An apparatus according to claim 1 further comprising, wherein the swarm lane portion extends forwards from the vehicle to a maximum swarm lane distance. Eichhorn [0023] teaches the lane courses obtained may be used for a driver assistance system as a basis for determining whether there is a threat of a collision between a vehicle and another road user; this detected risk can be displayed as a warning. One example of such a driver assistance system is an intersection assistant for avoiding collisions at intersections. 
Claim 9. An apparatus according to claim 1 further comprising, wherein the object track has an object track function in the form of a double polynomial form including a first polynomial function and a second polynomial function, the first and second polynomial functions being equal at a polynomial point of equality. Eichhorn [0014-0016], [0020-0021] and [0041]
Claim 10. An apparatus according to claim 9 further comprising, wherein the first derivative of the object track function evaluated at the polynomial point of equality is equal to the first derivative of the second polynomial function evaluated at the polynomial point of equality. Eichhorn [0014-0016], [0020-0021] and [0041]
Claim 11. An apparatus according to claim 9 further comprising, wherein the second derivative of the object track function evaluated at the polynomial point of equality is equal to the second derivative of the second polynomial function evaluated at the polynomial point of equality. Eichhorn [0014-0016], [0020-0021] and [0041]
Claim 14. An apparatus according to claim 1 further comprising, wherein the object tracks are sorted according to a value of a constant term in each of the object tracks. Eichhorn [0054] teaches if two or more maxima are shown in this step at a typical distance from lane centers, parallel lanes for the same possible maneuver can be inferred. The compensation curve determined can then be replaced with compensation curves for each lane, which compensation curves are each adapted with respect to the common compensation curve, for example by means of a vertical shift at certain points by half of a typical lane width in comparison with the common compensation curve.
Claim 15. It differs from claim 1 in that it is a method performed by the apparatus of claim 1. Therefore claim 15 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0039413 A1 to Eichhorn et al., hereainfter, “Eichhorn” in view of US 2008/0291276 A1 to Pliefke  et al., hereinafter, “Pliefke”. 
Claim 3. Eichhorn fails to explicitly teach discarding the objects that are static relative to the road on which the vehicle is travelling. Pliefke, in the field of vehicular vision system, teaches further comprising, the apparatus further configured to discard the objects that are static relative to the road on which the vehicle is travelling. Pliefke [0052] teaches since the trailer is always following the pulling vehicle, it is steadily present within the vehicle vision system camera views 14a, 14c and 14d (not in the front camera 14b). By object detection and tracking methods, such as, for example, by image difference subtraction, the static items within each camera scene while the vehicle plus trailer is in motion can become discriminated.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify determining the position of a portion of at least one lane of a road on which a vehicle is travelling by Eichhorn with Pliefke’s teaching of to discard the objects that are static relative to the road on which the vehicle is travelling. One would have been motivated to perform this combination due to the fact that it allows one to accurately display information for viewing by the driver to assist the driver [Pliefke, 0005]. In combination, Eichhorn is not altered in that Eichhorn continues to detect objects in image data. Pliefke's teachings perform the same as they do separately of performing image difference subtraction. 

Therefore one of ordinary skill in the art, such as an individual working in the field of driver’s assistance could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 3.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0039413 A1 to Eichhorn et al., hereinafter, “Eichhorn” in view of US 2008/0291276 A1 to Randler. 
Claim 8. Eichhorn fails to explicitly teach receiving an input lane portion derived using a detection of road markings by one or more sensors mounted to the vehicle. Randler, in the field of driver assistance systems further comprising, wherein the apparatus is configured to receive an input lane portion derived using a detection of road markings by one or more sensors mounted to the vehicle, wherein the input lane portion extends forwards from the vehicle to a maximum input lane distance, and wherein the swarm lane portion extends beyond the maximum input lane distance. Randler [0005] teaches It is particularly advantageous that in addition to the lane boundary markings or even instead of these, other information may be used individually or in any arbitrary combination in each case for lane identification, such as the trajectory of one or more preceding vehicles, the tracks of one or more preceding vehicles in the event of rain or snow, for example, the trajectory of one or more oncoming vehicles, and the course of road boundaries such as guard rails, curbs, etc. Lane information may also be derived (estimated) from this data, which forms the lane information (lane data) for the driver assistance system instead of or together with the lane information ascertained from the lane boundary markings. Lane identification thus becomes more reliable, in particular if the actual lane boundary markings are no longer sufficiently recognizable. 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify determining the position of a portion of at least one lane of a road on which a vehicle is travelling by Eichhorn with Randler’s teaching of receive an input lane portion derived using a detection of road markings by one or more sensors mounted to the vehicle. One would have been motivated to perform this combination due to the fact that it allows one to accurately display lane markings for viewing by the driver to assist the driver [Randler, 0004]. In combination, Eichhorn is not altered in that Eichhorn continues to detect objects in image data. Randler's teachings perform the same as they do separately of determining lane markings.

Therefore one of ordinary skill in the art, such as an individual working in the field of driver’s assistance could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0039413 A1 to Eichhorn et al., hereinafter, “Eichhorn” in view of US 2013/0173232 A1 to Meis et al. hereinafter, “Meis”.
Claim 12. Eichhorn fails to explicitly teach the swarm function has a double clothoid. Meis, in the field of driver assistance systems further comprising, wherein the swarm function has a double clothoid form including a first clothoid function and a second clothoid function, the first and second clothoid functions being equal at a clothoid point of equality. Meis [0026] teaches a clothoid model having clothoid segments is used as a lane model. Each clothoid segment is described by an initial curvature c.sub.0 and a curvature change c.sub.1 and approximated in the x-y coordinate system of the road by means of a third-order polynomial:..[-0037]
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify determining the position of a portion of at least one lane of a road on which a vehicle is travelling by Eichhorn with Meis’s teaching of the swarm function has a double clothoid form. One would have been motivated to perform this combination due to the fact that it allows one to accurately lane detection in image data [Meis, 0004-0005]. In combination, Eichhorn is not altered in that Eichhorn continues to detect objects in image data. Meis's teachings perform the same as they do separately of the swarm function has a double clothoid form.

Therefore one of ordinary skill in the art, such as an individual working in the field of driver’s assistance could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 12.
Claim 13. Eichhorn further teaches further comprising, wherein during the generation of the swarm function, an intermediate polynomial function is generated function to approximate the object position sequences of the object tracks that are members of the respective object swarm, and the swarm function is determined in terms of the intermediate polynomial function. Eichhorn [0050] teaches determining the optimized checkpoints P with the aid of a linear equation system therefore advantageously makes it possible to use computationally efficient solution algorithms. The new checkpoints P found in this manner define the newly determined B -spline compensation curve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661